IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-186-CV 



FURLOWS UNIVERSAL SYSTEMS CO.,


	APPELLANT

vs.



TEXAS EMPLOYMENT COMMISSION,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT

NO. 91-10144, HONORABLE JOSEPH H. HART, JUDGE PRESIDING

 


PER CURIAM

	This is a dismissal for want of prosecution.
	Generally, an appellant must file his brief within thirty days after the filing of the
transcript and statement of facts, if any.  Tex. R. App. P. 74(k).  If the appellant fails to file its
brief within the prescribed time, the appellate court may dismiss the appeal for want of
prosecution, unless the appellant shows a reasonable explanation for failing to file the brief and
the appellee has not suffered material injury.  Tex. R. App. P. 74(l)(1).
	The transcript in this cause was filed on April 9, 1993.  The statement of facts was
filed in this cause on May 12, 1993.  This Court granted appellant's motion for extension of time
to file a brief.  Accordingly, appellant's brief was due to be filed on July 14, 1993.  See Tex. R.
App. P. 74(n).  Appellant has not filed its brief.  Moreover, appellant has not filed a motion for
extension of time showing a reasonable explanation for its omission.  See id. Accordingly, we
dismiss this appeal for want of prosecution.  See Dickson v. Dickson, 541 S.W.2d 895 (Tex. Civ.
App.--Austin 1976, writ dism'd w.o.j.).


[Before Justices Powers, Jones and Kidd]
Dismissed for Want of Prosecution
Filed:   September 15, 1993
[Do Not Publish]